NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4310-16T3

MARGALIE ORLEANS,

          Plaintiff-Respondent,

v.

WM. S. RICH & SON,

     Defendant-Appellant.
_________________________

                    Submitted October 17, 2018 – Decided August 14, 2019

                    Before Judges Fuentes and Accurso.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Union County, Docket No. SC-000269-17.

                    Anthony H. Guerino, attorney for appellant.

                    Margalie Orleans, respondent pro se.

PER CURIAM
      Defendant Wm. S. Rich & Son, a pawnbroker, appeals from the judgment

entered by the Law Division, Special Civil Part, Small Claims, 1 which found

defendant failed to return a diamond pendant pledged by plaintiff Margalie

Orleans as collateral for a $500 loan. We affirm.

      Judge James Wilson conducted a bench trial at which plaintiff appeared

pro se and defendant was represented by counsel. Plaintiff testified that on

August 4, 2016, she gave defendant "a piece of carat diamond pendant," which

she described as a "diamond circle . . . with little diamonds all inside of it . . .

[a] pair of diamond earrings . . . a three-stone diamond engagement ring, [and]

a diamond ring," as collateral for a $500 loan. This transaction occurred at

defendant's store located at Stuyvesant Avenue in the Township of Union.

      Plaintiff testified she repaid the loan on January 13, 2017, which consisted

of $500 in principal and $139 in interest, for a total of $639. The pledge ticket

admitted into evidence shows on its face that defendant charged plaintiff an

annualized interest rate of 54.8 percent. However, plaintiff claimed defendant

did not return the diamond pedant, which was among the jewelry she pledged as




1
  Pursuant to Rule 6:1-2(a)(2), this matter was tried as a Small Claims case
because the amount in dispute, including any applicable penalties, does not
exceed $3,000.
                                                                            A-4310-16T3
                                         2
collateral for the loan. In an effort to clarify the basis for plaintiff's claim against

defendant, Judge Wilson asked plaintiff the following question:

             PLAINTIFF: So Mr. Rich's staff stated, according to
             the defendant, this pendant was removed from this
             silver necklace. That's how he explained why this was
             inventoried the way it was. According to him, the chain
             was separate, which is what you see first. The pendant
             was the second item, which he stated is two units.

             THE COURT: So . . . you're saying that you gave him
             a necklace with a diamond pendant on it.

             PLAINTIFF: Yes.

             THE COURT: And then you gave him a separate
             diamond pendant?

             PLAINTIFF: Correct.

                    ....

             Your Honor, I would like to bring to the [c]ourt's
             attention that the diamond pendant we're discussing is
             very small. It's a half a diamond, originally that were a
             pair of tiny studs which were given to me as a gift when
             I graduated from corrections. Because they were so
             tiny, when I wore them they were invisible, so I decided
             to take them apart and turn them into a diamond
             pendant. So we're looking at something that's maybe a
             little bigger than . . . a few inches. So it's pretty small.
             It's all pure diamonds.

             THE COURT: And you're saying that it's worth $2,000?

             PLAINTIFF: It is. It was from Macy's. It is worth
             $2,000.

                                                                                A-4310-16T3
                                           3
      As part of defense counsel's cross-examination, plaintiff testified she had

dealt with defendant before and, up to this point, had not had any problems.

Plaintiff also testified the pendant was purchased at the Macy's store located in

the Short Hills Mall.

      Defendant called as its only witness Mark Desanctis, the manager of the

store located in Union Township. According to Desanctis, Wm. S. Rich & Son

owns and operates twelve pawnshops located throughout the State. He also

acknowledged being familiar with plaintiff's case and confirmed that plaintiff

pledged this jewelry on August 4, 2016. The notations on the pledged record

confirmed the receipt of "a chain, a diamond pendant, a diamond cluster ring, a

three-stone diamond ring, and a pair of diamond and stone earrings." According

to Desanctis, these five items were returned to plaintiff. However, Desanctis

corroborated plaintiff's testimony that the chain was separated from the pendant

and was thus considered two separate items of jewelry. Desanctis identified a

copy of a redeem ticket dated August 4, 2016, with plaintiff's signature,

reflecting five items of jewelry.

      On cross-examination by plaintiff, Desanctis testified he was at the store

on January 13, 2017.      However, the redeem ticket was not time-stamped.

Desanctis also confirmed that the writing on the redeem ticket was from Kelly,


                                                                         A-4310-16T3
                                       4
"one of the workers . . . at the store." The store at Union Township had three

fulltime employees at the time. When plaintiff asked Desanctis why Kelly was

not in court to testify, he responded: "She doesn’t need to be here. . . . I'm the

manager of the store."

      At the conclusion of the trial, Judge Wilson found defendant's witness's

testimony "fraught with hearsay, as he had no firsthand knowledge of what

actually happened[.]"      Judge Wilson thus found plaintiff had sustained her

burden to prove, by a preponderance of the evidence:

               that on August 4th, 2016 . . . she came to the defendant's
               shop, tendered six items to the defendant for collateral
               for a $500-loan, and that when she paid off the loan she
               only received five of those items back, and she was
               missing a diamond pendant, half a carat that was
               merged together, and that was worth $2,000.

The court entered judgment against defendant in the amount of $2,000, plus

court costs.

      Against this record defendant argues the trial court's decision must be

reversed because there was no evidence to support the value of the pendant,

Judge Wilson's decision "could not have been reasonably reached," and t he

testimony about insurance coverage for this loss constituted plain error under

Rule 2:10-2.



                                                                            A-4310-16T3
                                           5
      Defendant is regulated by the New Jersey Department of Banking and

Insurance as a licensed pawnbroker under the General Provisions Regulating

Pawnbrokers, N.J.S.A. 45:22-1 to -33, officially known as the "pawnbroking

law." N.J.S.A. 45:22-1. Under this statutory scheme, defendant is:

            liable for the loss of a pledge or part thereof, or for
            injury thereto, whether caused by fire, theft, burglary or
            otherwise, resulting from his failure to exercise
            reasonable care in regard to it, but he shall not be liable,
            in the absence of an express agreement to the contrary,
            for the loss of a pledge or part thereof, or for injury
            thereto, which could not have been avoided by the
            exercise of such care. The burden of proof to establish
            reasonable care shall be upon the pawnbroker.

            [N.J.S.A. 45:22-24 (emphasis added).]

      Furthermore, we review the factual determinations made by a judge sitting

as the trier of fact in a bench trial guided by the following deferential standard:

            Final determinations made by the trial court sitting in a
            non-jury case are subject to a limited and well-
            established scope of review: "we do not disturb the
            factual findings and legal conclusions of the trial judge
            unless we are convinced that they are so manifestly
            unsupported by or inconsistent with the competent,
            relevant and reasonably credible evidence as to offend
            the interests of justice[.]"

            [D'Agostino v. Maldonado, 216 N.J. 168, 182 (2013)
            (quoting Seidman v. Clifton Sav. Bank, S.L.A., 205
N.J. 150, 169 (2011) (alteration in original)).]



                                                                           A-4310-16T3
                                         6
      Based on this well-settled common law standard of review, as augmented

by defendant's burden of proof under N.J.S.A. 45:22-24, we discern no legal or

factual basis to disturb Judge Wilson's findings.

       Affirmed.




                                                                      A-4310-16T3
                                        7